Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 64 directed to the invention non-elected without traverse.  Accordingly, claim 64 been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the claimed features and one or more jumpers, the one or more jumpers including at least a first jumper comprising an elongated structure having a first end and a second end, wherein the first end of the first jumper is coupled to the first shell and the second end of the first jumper is coupled to the second shell, the first jumper spanning and extending away from an interproximal region between the first shell and the second shell, and a second jumper comprising an elongated structure having a first end directly coupled to the elongated structure of the first jumper and a second end coupled to the third shell wherein the first and second at least one jumpers are configured to apply a force between the shells to cause a movement of at least one of the first, second, and third teeth toward a desired position when the removable dental appliance is worn by the patient, wherein the elongated structure of first and second jumpers comprise an arcuate displacement in an outward facial or lingual direction from the surface of the body, and wherein the elongated structure of each of the first jumper and the second jumper comprise at least one of an arc, zig-zag, sinusoid, and spiral between the first end and the second end of the respective jumper, in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        /HEIDI M EIDE/Primary Examiner, Art Unit 3772